316 F.2d 240
UNITED STATES of America, Appellee,v.Dominick TUFARO, Defendant-Appellant.
No. 349, Docket 28010.
United States Court of Appeals Second Circuit.
Argued April 24, 1963.Decided April 24, 1963.

Theodore Krieger, New York City (Albert J. Krieger, New York City, on the brief), for defendant-appellant.
Martin R. Gold, Asst. U.S. Atty., New York City (Robert M. Morgenthau, U.S. Atty., Southern District of New Yokr, New York City, and Peter Emmet Fleming, Jr., Asst. U.S. Atty., New Yokr City, on the brief), for appellee.
Before LUMBARD, Chief Judge, and SWAN and WATERMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court the judgment of the District Court for the Southern District of New York entered upon a jury verdict convicting the defendant of a violation of the narcotic laws and conspiracy so to do, 21 U.S.C. 173 and 174.